         Case 4:19-cv-05210-RMP        ECF No. 254   filed 10/08/20   PageID.5660 Page 1 of 14




       JEFFREY BOSSERT CLARK
     1 Acting Assistant Attorney General
       WILLIAM D. HYSLOP
     2
       United States Attorney
     3 ALEXANDER K. HAAS
       Branch Director
     4 ERIC J. SOSKIN
       Senior Trial Counsel
     5 KERI L. BERMAN
       KUNTAL V. CHOLERA
     6 JOSHUA M. KOLSKY, DC Bar No. 993430
       JASON C. LYNCH
     7
       Trial Attorneys
     8 United States Department of Justice
,      Civil Division, Federal Programs Branch
     9
       Attorneys for Defendants
    10

    11                            UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WASHINGTON
    12
                                           AT SPOKANE
    13 STATE OF WASHINGTON, et al.,

    14
                                   Plaintiffs,             No. 4:19-cv-5210-RMP
    15
                            v.                            MOTION FOR PARTIAL
    16                                                    RECONSIDERATION OF
       UNITED STATES DEPARTMENT OF                        SEPTEMBER 14, 2020 ORDER
    17 HOMELAND SECURITY, et al.,
                                                          November 30, 2020
    18                             Defendants             Without Oral Argument
    19

    20

    21

    22


                                                                          U.S. DEPARTMENT OF JUSTICE
         MOT. TO RECONSIDER                                            1100 L St. NW, Washington, DC, 20003
         NO. 4:19-CV-05210-RMP                                                               (202) 305-7664
     Case 4:19-cv-05210-RMP                ECF No. 254          filed 10/08/20        PageID.5661 Page 2 of 14




 1                                  TABLE OF CONTENTS
     INTRODUCTION ............................................................................................................ 1
 2
     BACKGROUND .............................................................................................................. 2
 3 STANDARD OF REVIEW .............................................................................................. 3

 4 ARGUMENT .................................................................................................................... 3

 5 CONCLUSION ................................................................................................................. 9

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
                                                                         i                     U.S. DEP’T OF JUSTICE
     MOT. TO RECONSIDER                                                           1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                                                   (202) 305-7664
      Case 4:19-cv-05210-RMP                 ECF No. 254          filed 10/08/20       PageID.5662 Page 3 of 14




 1                                             TABLE OF AUTHORITIES

 2             Cases
 3 Arlington Heights v. Metropolitan Housing Development Corporation,
     429 U.S. 252 (1977) ...................................................................................................... 7
 4
   Carcano v. Cooper,
 5   350 F. Supp. 3d 388 (M.D.N.C. 2018) .......................................................................... 7
 6 Department of Homeland Security v. Regents of the University of California,
    140 S. Ct. 1891 (2020)........................................................................................... 5, 7, 9
 7
   Dep’t of Commerce v. New York,
 8  139 S. Ct. 2551 (2019)................................................................................................... 9
 9 Kirby v. City of E. Wenatchee,
     No. 12-CV-190-JLQ, 2013 U.S. Dist. LEXIS 76972 (E.D. Wash. May 31, 2013) ...... 3
10
   Pyramid Lake Paiute Tribe of Indians v. Hodel,
11   882 F.2d 364 (9th Cir. 1989) ..................................................................................... 3, 4
12 Ramos v. Wolf,
     No. 18-16981, 2020 U.S. App. LEXIS 29050 (9th Cir. Sep. 14, 2020) .............. passim
13
   Regents of the Univ. of Cal. v. U.S. Dep’t of Homeland Sec.,
14   298 F. Supp. 3d 1304 (N.D. Cal. 2018)......................................................................... 7
15             Rules
16 Fed. R. Civ. P. 54(b) ......................................................................................................... 3

17             Regulations
18 Inadmissibility on Public Charge Grounds,
     84 Fed. Reg. 41292 (Aug. 14, 2019) ......................................................................... 1, 9
19

20

21

22
                                                                          ii                    U.S. DEP’T OF JUSTICE
      MOT. TO RECONSIDER                                                           1100 L St. NW, Washington, DC, 20003
      NO. 4:19-CV-05210-RMP                                                                                   (202) 305-7664
     Case 4:19-cv-05210-RMP     ECF No. 254    filed 10/08/20   PageID.5663 Page 4 of 14




 1                                     INTRODUCTION

 2          On September 14, 2020, the Court entered an Order granting in part and denying

 3 in part Defendants’ motion to dismiss in this case, which challenges the Department of

 4 Homeland Security’s final rule Inadmissibility on Public Charge Grounds (“Rule”), 84

 5 Fed. Reg. 41292 (Aug. 14, 2019). As relevant here, the Court denied Defendants’ motion

 6 as to Plaintiffs’ claim alleging that the Rule violates the equal protection component of

 7 the Fifth Amendment to the Constitution.

 8          On the same day as this Court’s ruling, the Ninth Circuit issued an opinion in

 9 Ramos v. Wolf, No. 18-16981, 2020 U.S. App. LEXIS 29050 (9th Cir. Sep. 14, 2020),

10 which involved an equal protection challenge to a series of Department of Homeland

11 Security immigration decisions. As here, the plaintiffs in Ramos pointed to alleged

12 statements by administration officials that they claimed supported their equal protection

13 claims, and to the alleged disproportionate impact of the decisions. The Ninth Circuit

14 held that the plaintiffs failed to present “even ‘serious questions’” on the merits of their

15 equal protection claims.

16          Accordingly, the Court should reconsider its Order denying Defendants’ motion to

17 dismiss Plaintiffs’ equal protection claim because the Court did not have the opportunity

18 to consider the Ramos decision when it issued its ruling. Dismissal of the equal protection

19 claim would not impact Plaintiffs’ APA claims, which would remain pending in this case.

20

21

22
                                                     1                   U.S. DEP’T OF JUSTICE
     MOT. TO RECONSIDER                                     1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                         (202) 305-7664
     Case 4:19-cv-05210-RMP      ECF No. 254    filed 10/08/20   PageID.5664 Page 5 of 14




 1                                       BACKGROUND

 2          Plaintiffs’ Amended Complaint in this matter alleges that the Rule violates the

 3 Administrative Procedure Act (“APA”) and the equal protection component of the Fifth

 4 Amendment to the Constitution. See Am. Compl., ECF No. 31. The equal protection

 5 claim in Count Four alleges that the Rule “was motivated by Administration officials’

 6 intent to discriminate on the basis of race, ethnicity, or national origin.” See id. ¶ 430.

 7          On May 22, 2020, Defendants moved to dismiss the Amended Complaint in full.

 8 ECF No. 223. On September 14, 2020, the Court entered an Order granting in part and

 9 denying in part Defendants’ motion to dismiss. ECF No. 248 (“Order”). As relevant

10 here, the Court denied Defendants’ motion as to Plaintiffs’ equal protection claim. See

11 id. at 30-43. The Court found that various alleged statements “by high-level officials in

12 the Administration contemporaneous with DHS’s finalizing the Public Charge Rule, can

13 reasonably be interpreted as supporting an animus toward nonwhite immigrants.” Id. at

14 42. The Court also found that DHS acknowledged “that the Rule would have a likely

15 discriminatory effect” which “further supports that DHS knew of the discriminatory

16 impact of the Rule.” Id. The Court ruled that “[t]hese factors raise an inference that an

17 ‘invidious discriminatory purpose was a motivating factor’ in finalizing the Public

18 Charge Rule.” Id.

19          On the same day that this Court issued its Order, the Ninth Circuit issued an opinion

20 in Ramos v. Wolf, No. 18-16981, 2020 U.S. App. LEXIS 29050 (9th Cir. Sep. 14, 2020).

21 For the reasons discussed below, the Ninth Circuit’s intervening Ramos decision warrants

22 reconsideration of this Court’s prior decision on Plaintiffs’ equal protection claim.
                                                       2                  U.S. DEP’T OF JUSTICE
     MOT. TO RECONSIDER                                      1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                          (202) 305-7664
     Case 4:19-cv-05210-RMP      ECF No. 254     filed 10/08/20   PageID.5665 Page 6 of 14




 1                                  STANDARD OF REVIEW

 2          The Court has discretion to reconsider interlocutory orders at any time prior to final

 3 judgment. See Kirby v. City of E. Wenatchee, No. 12-CV-190-JLQ, 2013 U.S. Dist.

 4 LEXIS 76972, at *3 (E.D. Wash. May 31, 2013); see also Fed. R. Civ. P. 54(b) (“any

 5 order . . . that adjudicates fewer than all the claims . . . may be revised at any time before

 6 the entry of a judgment adjudicating all the claims and all the parties’ rights and

 7 liabilities”). The major grounds that justify reconsideration involve “an intervening

 8 change of controlling law, the availability of new evidence, or the need to correct a clear

 9 error or prevent manifest injustice.” Pyramid Lake Paiute Tribe of Indians v. Hodel, 882

10 F.2d 364, 369 n.5 (9th Cir. 1989).

11                                         ARGUMENT
12          Reconsideration of the Court’s denial of Defendants’ motion to dismiss Plaintiff’s
13 equal protection claim is appropriate because of the Ninth Circuit’s Ramos decision

14 issued on the same day as this Court’s ruling. In Ramos, the plaintiffs challenged

15 decisions by the Secretary of Homeland Security to terminate the Temporary Protected

16 Status for Sudan, Nicaragua, Haiti, and El Salvador. 2020 U.S. App. LEXIS 29050, at

17 *24. As here, those plaintiffs alleged that the Secretary’s actions violated the APA as

18 well as Fifth Amendment equal protection principles. Id. As to the latter claims,

19 “Plaintiffs alleged that DHS’s new rule for making TPS determinations ‘was motivated

20 in significant part by racial and national-origin animus’ against ‘nonwhite and non-

21 European immigrants,’ which was ‘evidenced by numerous statements made by President

22
                                                       3                   U.S. DEP’T OF JUSTICE
     MOT. TO RECONSIDER                                       1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                           (202) 305-7664
     Case 4:19-cv-05210-RMP     ECF No. 254    filed 10/08/20   PageID.5666 Page 7 of 14




 1 Donald J. Trump and other officials in his administration.’” Id. at *24-25. The district

 2 court in Ramos concluded that those statements suggested President Trump harbored “an

 3 animus against non-white, non-European aliens,” id. at *30, and it found further that the

 4 White House influenced the Secretary’s TPS decisions, id. at *28. The district court

 5 therefore entered a preliminary injunction against the TPS terminations. Id. at *33.

 6          DHS prevailed on appeal of the preliminary injunction.            The Ninth Circuit

 7 concluded that the plaintiffs failed to present “even ‘serious questions’ on the merits of

 8 their claim that the Secretaries’ TPS terminations were improperly influenced by the

 9 President’s ‘animus against non-white, non-European immigrants.’” Id. at *59. In

10 particular, there was a “glaring lack of evidence tying the President’s alleged

11 discriminatory intent to the specific TPS terminations[.]” Id. at *59-60. Although there

12 was “substantial evidence that White House officials sought to influence the Secretaries’

13 TPS decisions, and that the Secretaries sought and acted to conform their TPS decisions

14 to the President’s immigration policy,” the Court of Appeals found “these facts neither

15 unusual nor improper.” Id. at *61. On the contrary, “[i]t is expected—perhaps even

16 critical to the functioning of government—for executive officials to conform their

17 decisions to the administration’s policies.” Id.

18          The Ninth Circuit also did not “find that an inference of racial animus behind the

19 TPS terminations [to be] any stronger when the evidence of White House pressure on

20 DHS is joined by evidence of the President’s expressed animus towards ‘non-white, non-

21 European’ countries and ethnicities.”       Id. at *61-62.    Those “statements occurred

22 primarily in contexts removed from and unrelated to TPS policy or decisions.” Id. at *62.
                                                      4                  U.S. DEP’T OF JUSTICE
     MOT. TO RECONSIDER                                     1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                         (202) 305-7664
     Case 4:19-cv-05210-RMP     ECF No. 254    filed 10/08/20   PageID.5667 Page 8 of 14




 1 On that point, the Ninth Circuit relied on the Supreme Court’s recent rejection of a similar

 2 equal protection claim in Department of Homeland Security v. Regents of the University

 3 of California, 140 S. Ct. 1891 (2020).

 4          This Court did not have the benefit of the Ramos decision when it decided

 5 Defendants’ motion to dismiss, but Ramos compels a different result. The Court’s Order

 6 noted that a “plaintiff may state a viable equal protection claim by offering evidence that

 7 a discriminatory purpose was one motivating factor.” Order at 37. The Court concluded

 8 that such evidence existed, first, in the form of statements by administration officials that

 9 allegedly show discriminatory animus. Order at 39-40. But the Ninth Circuit in Ramos

10 held that similar statements did not suggest any equal protection violation.

11          As in Ramos, the statements alleged by Plaintiffs here occurred in “contexts

12 removed from and unrelated to” the relevant decision. 2020 U.S. App. LEXIS 29050, at

13 *62. For example, the alleged statement by Senior White House Advisor Stephen Miller

14 that he “would be happy if not a single refugee foot ever touched American soil,” has no

15 apparent connection to the Acting Secretary of Homeland Security’s decision to

16 promulgate the Rule. Order at 39. Likewise, the allegation that Mr. Miller sent emails

17 pertaining to white supremacist and racist websites does not suggest any connection to

18 the promulgation of the Rule. Id. The alleged statements by the President, too, are about

19 immigration generally, and are unrelated to DHS’s decision to promulgate the Rule. Id.

20

21

22
                                                      5                  U.S. DEP’T OF JUSTICE
     MOT. TO RECONSIDER                                     1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                         (202) 305-7664
     Case 4:19-cv-05210-RMP       ECF No. 254   filed 10/08/20   PageID.5668 Page 9 of 14




 1 at 39-40.1

 2            The Court found the statements alleged by Plaintiffs to be probative of

 3 discriminatory animus because some of them “are from January 2018 until August 2019,

 4 when the Public Charge Rule was published.” Order at 42. But a mere temporal

 5 connection between a statement by a White House official and the formulation of an

 6 agency policy does not suggest any animus. Ramos makes that clear. There, the Ninth

 7 Circuit found the alleged statements not indicative of animus because they “occurred

 8 primarily in contexts removed from and unrelated to TPS policy or decisions.” Id. at *62

 9 (emphasis added).2 Similarly, in Regents, the plurality opinion held that various alleged

10 statements by the President “fail to raise a plausible inference that the [DACA] rescission

11 was motivated by animus” because the statements were both “remote in time and made

12

13   1
         Plaintiffs also alleged a statement by Kenneth Cuccinelli discussing the meaning of a
14 poem on the Statue of Liberty. Order at 40. Not only is that statement not suggestive of

15 discriminatory animus, but it occurred after the decision to promulgate the Rule and does

16 not indicate why Acting Secretary of Homeland Security McAleenan promulgated the

17 Rule. Am. Compl. ¶¶ 116-17; see also Ramos, 2020 U.S. App. LEXIS 29050, at *62

18 (alleged statement by the President was not probative where it was made “three days

19 after” the agency decisions).

20   2
         Notably, the TPS termination decisions occurred in October 2017, December 2017, and
21 January 2018, and the statements alleged by the plaintiffs included one by the President

22 in June 2017. 2020 U.S. App. LEXIS 29050, at *17-23, *30-31.
                                                      6                   U.S. DEP’T OF JUSTICE
     MOT. TO RECONSIDER                                      1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                          (202) 305-7664
     Case 4:19-cv-05210-RMP      ECF No. 254    filed 10/08/20     PageID.5669 Page 10 of 14




 1 in unrelated contexts.” 140 S. Ct. at 1916 (emphasis added).3 Nothing in these opinions

 2 suggests that a statement made in an unrelated context – but which happens to have been

 3 made while an agency was formulating a policy – is probative of the agency’s motivation

 4 behind that policy.

 5            Indeed, Arlington Heights itself recognizes that statements must be connected to

 6 the challenged decision in order to be probative of motive, as evidenced by the Court’s

 7 description of “contemporary statements” as being those made “by members of the

 8 decisionmaking body” and which appear in the “legislative or administrative history.”

 9 Arlington Heights v. Metropolitan Housing Development Corporation, 429 U.S. 252, 268

10 (1977); see also Carcano v. Cooper, 350 F. Supp. 3d 388, 419-20 (M.D.N.C. 2018)

11 (statements made by legislators “in the press and through their social media” about the

12 “purpose and effect” of the challenged statute “are not ‘legislative history’” under

13 Arlington Heights and therefore not relevant).

14

15

16   3
         One of the statements at issue in Regents was made by the President just weeks before
17 the DACA decision, thereby confirming that a temporal correlation between the statement

18 and the agency decision is insufficient. See id. at 1916 (DACA rescission occurred in

19 September 2017); id. at 1917 (identifying alleged statement by the President in 2017)

20 (Sotomayor, J., dissenting); Regents of the Univ. of Cal. v. U.S. Dep’t of Homeland Sec.,

21 298 F. Supp. 3d 1304, 1314 (N.D. Cal. 2018) (noting that this statement was made in

22 August 2017).
                                                       7                      U.S. DEP’T OF JUSTICE
     MOT. TO RECONSIDER                                          1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                              (202) 305-7664
     Case 4:19-cv-05210-RMP    ECF No. 254    filed 10/08/20     PageID.5670 Page 11 of 14




 1          In addition to the timing of the statements, the Court also found them probative

 2 because they “go to the issue of animus against nonwhite immigrants, which directly

 3 overlaps with the context of the States’ challenge to the Public Charge Rule.” Order at

 4 42. But that was true of the statements in Ramos. See Ramos, 2020 U.S. App. LEXIS

 5 29050, at *30-32. Ultimately, this Court found that “all of these statements, made by

 6 high-level officials in the Administration contemporaneous with DHS’s finalizing the

 7 Public Charge Rule, can reasonably be interpreted as supporting an animus toward

 8 nonwhite immigrants.” Order at 42. But it is apparent from Ramos that that is insufficient

 9 to infer that a particular agency policy was motivated by discrimination. Indeed, if the

10 law were otherwise, a plaintiff could state an equal protection claim for virtually any

11 immigration policy of this administration simply by pointing to the same statements of

12 administration officials as alleged by Plaintiffs here.

13          The Court also noted Plaintiffs’ allegation that Stephen Miller was “pressuring

14 DHS to expedite its timeline for publishing a rule revising the public charge regulation.”

15 Order at 39. But that does not suggest that any discriminatory animus motivated the Rule,

16 and the Ramos court correctly found similar allegations to be irrelevant to the question of

17 animus. In Ramos, the record contained “substantial evidence that White House officials

18 sought to influence the Secretaries’ TPS decisions, and that the Secretaries sought and

19 acted to conform their TPS decisions to the President’s immigration policy,” but those

20 facts were “neither unusual nor improper” because “[i]t is expected—perhaps even

21 critical to the functioning of government—for executive officials to conform their

22 decisions to the administration’s policies.” 2020 U.S. App. LEXIS 29050, at *61. In
                                                     8                      U.S. DEP’T OF JUSTICE
     MOT. TO RECONSIDER                                        1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                            (202) 305-7664
     Case 4:19-cv-05210-RMP     ECF No. 254    filed 10/08/20     PageID.5671 Page 12 of 14




 1 short, every administration has policy priorities and it is entirely appropriate for the White

 2 House to encourage agencies to expedite the formulation of important policies. See Dep’t

 3 of Commerce v. New York, 139 S. Ct. 2551, 2573 (2019) (“[A] court may not set aside an

 4 agency’s policymaking decision solely because it might have been influenced by political

 5 considerations or prompted by an Administration’s priorities.”).

 6          In addition to the statements of administration officials, the Court also found that

 7 DHS “acknowledg[ed], at the time that the Rule was published, that the Rule would have

 8 a likely discriminatory effect” which “further supports that DHS knew of the

 9 discriminatory impact of the Rule.” Order at 42. DHS recognized in the Rule that “it is

10 possible that the inclusion of benefits such as SNAP and Medicaid may impact in greater

11 numbers communities of color, including Latinos and AAPI, as well as those with

12 particular medical conditions that require public benefits for treatment, and therefore may

13 impact the overall composition of immigration with respect to these groups.” 84 Fed.

14 Reg. 41292, 41369. The potential that an immigration policy may disproportionately

15 impact non-white immigrants is not evidence of discriminatory animus, and the Supreme

16 Court in Regents rejected a similar argument. 140 S. Ct. at 1915 (“because Latinos make

17 up a large share of the unauthorized alien population, one would expect them to make up

18 an outsized share of recipients of any cross-cutting immigration relief program.”). “Were

19 this fact sufficient to state a claim, virtually any generally applicable immigration policy

20 could be challenged on equal protection grounds.” Id.

21                                        CONCLUSION

22
                                                      9                      U.S. DEP’T OF JUSTICE
     MOT. TO RECONSIDER                                         1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                             (202) 305-7664
     Case 4:19-cv-05210-RMP    ECF No. 254    filed 10/08/20     PageID.5672 Page 13 of 14




 1          For the foregoing reasons, based on the new authority discussed herein, the Court

 2 should reconsider its prior ruling and dismiss Count Four of Plaintiffs’ Amended

 3 Complaint.

 4
     Dated: October 8, 2020                Respectfully submitted,
 5
                                           JEFFREY BOSSERT CLARK
 6
                                           Acting Assistant Attorney General
 7
                                           WILLIAM D. HYSLOP
 8                                         United States Attorney

 9                                         ALEXANDER K. HAAS
                                           Branch Director
10
                                              s/ Joshua Kolsky
11
                                           ERIC J. SOSKIN
12                                         Senior Trial Counsel
                                           KERI L. BERMAN
13                                         KUNTAL V. CHOLERA
                                           JOSHUA M. KOLSKY, DC Bar No. 993430
14                                         JASON C. LYNCH
                                           Trial Attorneys
15                                         United States Department of Justice
                                           Civil Division, Federal Programs Branch
16
                                           1100 L Street NW
17                                         Washington, D.C. 20005
                                           Tel: (202) 305-7664
18                                         Fax: (202) 616-8470
                                           joshua.kolsky@usdoj.gov
19
                                           Attorneys for Defendants
20

21

22
                                                    10                      U.S. DEP’T OF JUSTICE
     MOT. TO RECONSIDER                                        1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                            (202) 305-7664
     Case 4:19-cv-05210-RMP    ECF No. 254     filed 10/08/20   PageID.5673 Page 14 of 14




 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on October 8, 2020, I electronically filed the foregoing with
 3 the Clerk of the Court using the CM/ECF system, which will send notification of such

 4 filing to all users receiving ECF notices for this case.

 5
                                            /s/ Joshua Kolsky
 6
                                            United States Department of Justice
 7                                          Civil Division, Federal Programs Branch
                                            1100 L Street, NW
 8                                          Washington, D.C. 20005
 9                                          Attorney for Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22
